COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Demerce P. Dennis v. SCIL Texas, Inc. d/b/a Speedy Cash

Appellate case number:    01-12-00936-CV

Trial court case number: 1016933

Trial court:              County Civil Court at Law No. 4 of Harris County

         On September 26, 2012, appellant, Demerce P. Dennis, filed an affidavit of indigence in
the trial court. See TEX. R. APP. P. 20.1(a)(2)(A). On October 12, 2012, the Clerk of this Court
requested a clerk’s record on indigence. The clerk’s record on indigence was filed on October
23, 2012.
        According to the clerk’s record, the county clerk timely contested the affidavit on
September 27, 2012, and the trial court timely sustained the contest October 2, 2012. See id.
20.1(e)(1), (i)(4). The clerk’s record also shows that appellant filed a “Motion for Appeal of
Pauper’s Affidavit” on October 9, 2012. This motion was timely filed within 10 days after the
trial court sustained the contest. See id. 20.1(j)(2). The motion, however, was filed in the trial
court, not in this Court, and refers to Texas Rule of Civil Procedure 320, governing motions for
new trials in the district and county courts. See id. 20.1(j)(1) (stating that party may seek review
of trial court’s order “by filing a motion challenging the order with the appellate court”
[emphasis added]); TEX. R. CIV. P. 320. Accordingly, we construe this motion as a motion for
reconsideration of the trial court’s order, and not as a motion requesting appellate review of the
trial court’s order sustaining the contest to the affidavit of indigence under Texas Rule of
Appellate Procedure 20.1(j)(1).1


1
       Under Rule 20.1(j)(4), a motion challenging a trial court’s order sustaining a contest to an
       affidavit of indigence is granted by operation of law unless the appellate court denies the
       motion within 10 days after it is filed. TEX. R. APP. P. 20.1(j)(4). If a motion challenging
       the trial court’s order were filed in the trial court, it would provide no notice to the
       appellate court of the need to consider and rule on the motion within 10 days of its filing
       in the trial court. Consequently, even were appellant’s motion construed as a Rule
       20.1(j)(1) motion, it was not properly filed, and consideration of such an improperly filed
       motion, which comes to the appellate court’s attention more than 10 days after its filing,
       would encourage appellants to improperly file their motions in an effort to have their
        Because appellant has not established indigence, it is ORDERED that appellant pay one-
half of the $175 filing fee to this Court no later than 10 days from the date of this order and the
other one-half of the $175 filing fee to this Court no later than 30 days from the date of this
order, or the appeal will be dismissed. See TEX. R. APP. P. 5 (requiring payment of fees in civil
cases unless indigent); 42.3 (allowing involuntary dismissal of case).
        It is further ORDERED that, no later than 30 days from the date of this order, appellant
file with this Court proof that he has paid or made arrangements to pay for the preparation of the
clerk’s required, or the appeal will be dismissed. See TEX. R. APP. P. 34.5(a), 35.3(a)(2), 37.3(b).
        Finally, it is ORDERED that, no later than 30 days from the date of this order, appellant
file with this Court proof that he has requested and paid or made arrangements to pay for
preparation of the reporter’s record, or the Court will consider and decide only those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P. 34.6(b)(1),
35.3(b)(2), (b)(3), (c), 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: February 8, 2013




       motions be granted by operation of law. Finally, because the trial court’s order was
       signed more than 10 days ago, no proper motion can now be filed. See id. 20.1(j)(2).